COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR TEMPORARY RELIEF TO STAY
                        ENFORCEMENT PENDING EN BANC CONSIDERATION


Appellate case name:      In re The State of Texas Ex Rel. Brian W. Wice, Relator

Appellate case numbers: 01-20-00477-CR, 01-20-00478-CR, and 01-20-00479-CR

Trial court case numbers: 1555100, 1555101, and 1555102

Trial court:              185th District Court of Harris County

Date motion filed:        June 8, 2021

Party filing motion:      Relator


       It is ordered that the motion for temporary stay is granted.


Judge’s signature: ____/s/ Julie Countiss______


Panel consists of Justices Goodman, Hightower, and Countiss.

Date: June 15, 2021